Citation Nr: 9936262	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-00 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability, other than a scar as a residual of abscesses or 
sebaceous cysts, claimed as arthritis of the left knee.

2.  Whether a claim for service connection for arthritis of 
the left knee is well grounded.

3.  Entitlement to service connection for arthritis of the 
left knee.

4.  Entitlement to VA benefits under 38 U.S.C.A. § 1151 (West 
1991) for hypertension.

5.  Entitlement to VA benefits under 38 U.S.C.A. § 1151 (West 
1991) for disability manifested by hoarseness and chronic 
cough.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1971.

These claims initially came before the Board of Veterans' 
Appeals (Board) from rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 1998, this case was 
remanded to the RO to ascertain whether the veteran desired a 
hearing before a Member of the Board.  Said development 
having been completed, the case is returned to the Board for 
further appellate review. 


FINDINGS OF FACT

1.  Service connection for a left knee disability was denied 
by means of a June 1992 decision.

2.  A February 1993 rating decision is the most recent 
unappealed final disallowance of the veteran's claim for 
service connection for a left knee disability.
 
3.  Post service treatment records submitted subsequent to 
the February 1993 decision must be considered to fairly 
evaluate the veteran's claim.

4.  The appellant's sustained a scar to his left knee on 
active duty.

5.  The appellant currently has arthritis of the left knee. 

6.  A VA medical doctor has indicated that scaring may be the 
cause of the veteran's left knee disability.

7.  There is no competent evidence of record that shows that 
there is any additional hypertension disability or 
aggravation of such disability resulting from or caused by VA 
medical or surgical treatment, hospitalization, or 
examination.

8.  There is no competent evidence of record that shows that 
there is any hypertension disability that is the result of VA 
hospital care, medical or surgical treatment, or VA 
examination.

9.  There is no competent evidence of record which shows that 
there is any additional chronic cough or hoarseness 
disability or aggravation of such disability resulting from 
or caused by VA medical or surgical treatment, 
hospitalization, or examination.

10.  There is no competent evidence of record that shows that 
there is any chronic cough or hoarseness disability that is 
the result of VA hospital care, medical or surgical 
treatment, or VA examination. 



CONCLUSIONS OF LAW

1.  The February 1993 rating decision denying service 
connection for a left knee disability is final.  38 U.S.C.A. 
§ 7104 (b) (West 1991).

2.  The evidence received subsequent to the February 1993 
rating decision serves to reopen the appellant's claim for 
service connection for that disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  A claim for service connection for a left knee disability 
is well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for additional disability, 
manifested by hypertension, resulting from a surgical biopsy 
for a mediastinal mass displacing the trachea and/or from a 
thyroid and isthmus resection is not well grounded.  
38 U.S.C.A. §§ 1151, 5107 (West 1991).

5. The veteran's claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for additional disability, 
manifested by chronic cough and hoarseness, resulting from a 
surgical biopsy for a mediastinal mass displacing the trachea 
and/or from a thyroid and isthmus resection is not well 
grounded.  38 U.S.C.A. §§ 1151, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence to Reopen a Claim of 
Entitlement to Service Connection for a Left Knee Disability, 
Claimed as Arthritis of the Left Knee

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for left knee arthritis was denied by a 
June 1992 Board decision.  In September 1992, the veteran 
sought to reopen his claim based on the submission of new and 
material evidence.  In February 1993, he was furnished with 
notice of a rating decision of February 1993 in which the RO 
held that new and material had not been submitted sufficient 
to reopen his claim.  The evidence does not show that the 
veteran filed a notice of disagreement within one year of 
notice of the February 1993 decision.  Accordingly, the 
February 1993 rating decision is final as to the issue of 
service connection for left knee arthritis and is the most 
recent final disallowance of his claim.  Evans; see also 
38 C.F.R. § 3.104 (1999).

The pertinent evidence submitted after the February 1993 
denial includes VA treatment records.  Of particular note is 
an April 1994 VA treatment record that indicates that the 
veteran has a contracture of the left lateral retinacular 
which is attributed to scarring which could well be from a 
previous open surgery on the left lateral side of the 
patella.  The Board notes that service connection for left 
knee scarring resulting a residual of abscesses or sebaceous 
cysts that were drained and curetted during service had been 
established.  

The Board finds that this information contained in the April 
1994 treatment record is new and material as it links left 
knee scaring to a separate and distinct disability of the 
left knee.  Esteban v. Brown, 6 Vet.App. 259 (1994).  
Accordingly, the evidence submitted subsequent to the 
February 1993 rating decision is new and material to the 
issue before the Board and is sufficient to reopen the 
veteran's claim for service connection for left knee 
arthritis as it presents evidence that bears directly and 
substantially upon the specific matter under consideration 
and is neither cumulative nor redundant.  Additionally, the 
new evidence, in connection with evidence previously 
assembled is of such significance that it must be considered 
in order to fairly decide the merits of the appellant's 
claim.  Accordingly, pursuant to 38 C.F.R. § 3.156 (1999) the 
issue of entitlement to service connection for arthritis of 
the left knee is reopened.  

Based on the discussion above, the Board finds that new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for service connection for a back disability 
pursuant to 38 C.F.R. § 3.156 (1998), and the issue is 
reopened.  

The next question that must be resolved by the Board is 
whether the claim is well grounded; see Elkins, supra, and 
Winters, supra.  The Court has held that the threshold 
question that must be resolved with regard to each claim is 
whether the appellant has presented evidence that each claim 
is well grounded; that is, that each claim is plausible.  If 
he or she has not, the appeal fails as to that claim, and the 
Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the Court held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
The Board finds that those elements are satisfied.  VA 
medical records show that he has a current left knee 
disability that may be secondarily related to a service 
connected left knee scar.  

It is now incumbent upon VA to reconsider this claim on the 
merits; therefore, pursuant to Bernard v. Brown, 4 Vet.App. 
384 (1993), this claim is accordingly remanded for 
consideration of all pertinent evidence (see REMAND, below).

II.  Entitlement to VA Benefits under 38 U.S.C.A. § 1151

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The elements of a "well grounded" claim of entitlement to 
benefits pursuant to 38 U.S.C.A. § 1151 are whether there is 
additional disability which resulted from training, 
hospitalization, medical or surgical treatment, examination, 
or vocational rehabilitation.  Where a claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The statute in effect at the time that the veteran filed his 
claims for benefits under § 1151 provided that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under 38 U.S.C. Chapter 31, awarded under any 
of the laws administered by VA, or as a result of having 
submitted to an examination under any such law, and not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability to 
such veteran, disability or death compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151 (West 
1991).

The Board notes that the criteria for entitlement to 
compensation pursuant to § 1151 were amended during the 
pendency of the veteran's appeal.  Effective October 1, 1997, 
the statute provides that compensation shall be awarded for a 
qualifying additional disability in the same manner as if 
such additional disability were service-connected.  A 
disability is a qualifying disability if the disability was 
not the result of the veteran's willful misconduct and:  (1) 
the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in 38 U.S.C. § 1701(3)(A), and 
the proximate cause of the disability was (A) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable; or (2) the 
disability was proximately caused by the provision of 
training and rehabilitation services by VA as part of an 
approved rehabilitation program under 38 U.S.C. Chapter 31.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

The United States Court of Appeals for Veterans Claims has 
held that for the purpose of appeals, where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
should be applied unless provided otherwise by statute.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
Therefore, the Board must evaluate which version of § 1151 
would be more favorable to the veteran. 

The provisions of 38 U.S.C.A. § 1151 (West 1991), as 
constituted prior to October 1, 1997, did not require that 
fault or negligence by VA be demonstrated for the assignment 
of compensation under that statute.  Rather, the statute 
merely stipulated that, "[w]here any veteran shall have 
suffered an injury, or an aggravation of an injury, as a 
result of [VA] hospitalization, [or] medical or surgical 
treatment...[compensation] shall be awarded...."  The United 
States Supreme Court specifically held that these provisions 
did not require fault or negligence by VA for such 
compensation to be granted; see Brown v. Gardner, __U.S.__, 
115 S.Ct. 552 (1994). 

The Board finds that to evaluate the veteran's claims 
pursuant to both the old criteria and the new criteria is not 
prejudicial to the veteran.  Both sets of criteria require 
that the veteran show additional disability as a prerequisite 
to establishing entitlement to compensation pursuant to 
§ 1151, and that there be some etiological connection between 
the additional disability and VA treatment.  

A.  Hypertension

The veteran contends that he has developed hypertension 
resulting from either a December 1, 1993 surgical biopsy for 
a mediastinal mass displacing the trachea (hereinafter, 
"biopsy") and/or from June 1994 thyroid and isthmus 
resection at a VA facility (hereinafter, "goiter surgery").  

After a review of the record, the Board finds that the 
veteran has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to compensation 
pursuant to 38 U.S.C. § 1151 for additional disability, 
claimed as hypertension, resulting from surgery at a VA 
facility is well grounded.  The evidence does not show that 
the veteran has any additional disability which resulted from 
or was caused by his VA treatment, or from any carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination.  
Accordingly, the veteran does not meet the more liberal 
criteria of § 1151, in effect prior to October 1, 1997, nor 
does the veteran meet the more stringent criteria of § 1151 
in effect subsequent to October 1, 1997.  As the superseded 
version of § 1151 is more beneficial to the veteran, any 
analysis under the amended § 1151, in effect subsequent to 
October 1, 1997, is unnecessary.  Therefore, the Board finds 
that the failure to inform the veteran of the provisions of 
the amended statute is not prejudicial to the veteran.

In this case, the determinative issues presented by the claim 
are whether any additional disability resulted from either 
the December 1993 biopsy or his June 1994 goiter surgery 
provided by VA.  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

A review of the medical evidence fails to show any competent 
evidence that demonstrates that the veteran has any 
additional hypertension or aggravation of hypertension as a 
result of VA hospital care, medical or surgical treatment, 
examination, or rehabilitation services.

Prior to the biopsy and subsequent thyroid and isthmus 
resection provided by VA, an October 1993 VA outpatient 
treatment record indicates that the veteran's blood pressure 
was noted to be 120/82 with a pulse rate of 80.  The 
treatment record indicates that he reported weight as 190 
pounds.  

A December 20, 1993 VA outpatient treatment record shows that 
a biopsy of a mediastinal mass was performed on December 1, 
1993.  The veteran's blood pressure was 118/84 and his pulse 
was 76.  He weighed 266 pounds.  A December 27, 1993 follow 
up treatment record indicates a blood pressure of 110/88 and 
a weight of 266.  

A January 1994 VA outpatient treatment record indicates that 
the veteran's blood pressure was initially 125/88 with a 
pulse of 110.  His pulse was rechecked and found to be 76.  

March 1994 VA outpatient treatment records indicate that his 
blood pressure ranged from 114/84 to 128/86 and his pulse 
ranged from 80 to 98.  His weight was recorded as 270 pounds.  
Similarly in May 1994 his pulse was 130/84.  

In June 1994, the veteran underwent surgery for a mass in his 
neck.  The VA Medical Center (VAMC) discharge summary 
indicates a diagnosis of hypertension and he was prescribed 
Verapamil.  Hospitalization records indicate that his blood 
pressure was 132/82 with a pulse of 76.  July 1994 VA 
treatment records indicate blood pressure between 128/82 and 
142/90 with a pulse rate of between 72 and 78

In August 1994, his pressure was recorded at 120/80 with a 
pulse of 84.  

A December 1994 VA outpatient treatment record indicates that 
his weight had increased to 278 pounds and his blood pressure 
was 134/80 with a pulse rate of 84.  Treatment records show 
diagnoses of obesity, high blood pressure, and arthritis. 

In January 1995, his blood pressure was 134/85 with a pulse 
of 86.  He weighed 274 pounds.  

At a hearing before a RO hearing officer in May 1998, the 
veteran indicated that he was informed that he was 
hypertensive after his surgery in June 1994.  He indicated 
that he was medication up until two months prior to the 
hearing.  When asked if any of his doctors had explained to 
him the etiology of his hypertension and its relationship to 
his surgery, the veteran responded that the doctors did not 
explain "anything" to him.  The veteran stated that his 
doctor indicated to him that his blood pressure was high due 
to anxiety.  

The veteran has alleged that he has an additional disability 
as the result of a biopsy and subsequent surgery for a 
goiter.  The Board notes that a claimant would not meet the 
burden imposed by § 5107(a) merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. at 611 (1992).

The medical evidence of record does not show that the 
veteran's treatment at a VA facility in December 1993 or June 
1994, resulted in any additional hypertension disability or 
aggravation of a hypertension disability.  The evidence shows 
that the veteran was diagnosed with hypertension while 
hospitalized; however, the evidence does not show that his 
hypertension resulted from his hospitalization.  There is no 
competent medical evidence of record which shows additional 
disability resulted from the VA treatment of record relating 
to the veteran's December 1993 biopsy or June 1994 surgery.

As there is no current medical evidence which shows that the 
veteran has any additional disability or aggravation of 
disability as a result of or caused by any VA treatment, the 
veteran's claim fails to show the required elements of a 
well-grounded claim.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  The Board has thoroughly reviewed the claims file, 
but finds no evidence of a plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded, it must be 
denied.

Where a veteran has not met the burden of presenting evidence 
of a well-grounded claim, VA has no duty to assist him any 
further in developing facts pertinent to his claim, including 
any further duty to provide him with a medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992) (where the 
claim was not well grounded, VA was under no duty to provide 
the veteran with an examination).  However, where a claim is 
not well grounded, it is incomplete, and depending on the 
particular facts of the case, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application, where the veteran has 
reported other known or existing evidence.  Robinette v. 
Brown, 8 Vet.App. 69, 77 (1995); Epps v. Brown, 9 
Vet.App. 341 (1996).  In this case, the evidence does not 
indicate that any evidence exists that has not already been 
associated with the claims folder.  The Board specifically 
notes that in order to advance a well-grounded claim on this 
issue, the veteran must present competent medical evidence 
showing some additional disability has resulted from his VA 
treatment.

B.  Chronic Cough and Hoarseness

The veteran also contends that he has chronic cough and 
hoarseness that he attributes to his December 1993 biopsy and 
June 1994 surgery.  After a review of the record, the Board 
finds that the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation pursuant to 38 U.S.C. § 1151 for additional 
chronic cough and hoarseness disability resulting from 
surgery at a VA facility is well grounded.  

With this claim for benefits, the determinative issues 
presented by the claim are whether any chronic cough or 
hoarseness disability resulted from either the December 1993 
biopsy of a mediastinal mass displacing the trachea or a June 
1994 thyroid and isthmus resection provided by VA.  The Board 
concludes that medical evidence is needed to lend plausible 
support for the issues presented by this case because they 
involve questions of medical fact requiring medical knowledge 
or training for their resolution.  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

After a review of the claims folder, the Board finds that the 
evidence does not show that the veteran has any additional 
disability which resulted from or was caused by his VA 
treatment, or from any carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination.  Accordingly, the veteran 
does not meet the more liberal criteria of § 1151, in effect 
prior to October 1, 1997, nor does the veteran meet the more 
stringent criteria of § 1151 in effect subsequent to October 
1, 1997.  As the superseded version of § 1151 is more 
beneficial to the veteran, any analysis under the amended 
§ 1151, in effect subsequent to October 1, 1997, is 
unnecessary.  Therefore, the Board finds that the failure to 
inform the veteran of the provisions of the amended statute 
is not prejudicial to the veteran.

The basic facts are as follows.  A November 1993 VA hospital 
summary indicates that the veteran was hospitalized for two 
days for a knee arthroscopy.  The medical record indicates 
that he had coughing white sputum for two weeks without 
fever, sore throat or wheezing.  He was subsequently accorded 
treatment on December 1, 1993, which included a biopsy of a 
mediastinal mass displacing the trachea.  A December 20, 1993 
outpatient treatment record indicates that the veteran 
complained of a cold and a hacking cough with a six-week 
history.  

In June 1994, the veteran underwent throat surgery to resect 
the mediastinal mass and remove his goiter. VA medical 
records do not show any treatment, complaint or diagnosis of 
a chronic cough or hoarseness between December 1993 and his 
June 1993 surgery.  

Similarly, VA medical records are silent for any complaint, 
treatment, or diagnosis of chronic coughing or hoarseness 
after his June 1993 surgery until March 1995.  VA medical 
records from March 1995 through June 1998 contain numerous 
subjective complaints of hoarseness and coughing; however, 
the medical evidence does not establish a nexus, or link, 
between his coughing and the treatment he received at the 
VAMC in December 1993 and June 1994.  On the contrary, an 
August 1995 VA outpatient treatment record indicates that the 
veteran sought treatment for a chronic cough and hoarseness 
with a history of 7 to 8 weeks.  The examining physician 
noted chronic cough with an unknown etiology that was 
aggravated by exercise.  Similarly, a November 1997 private 
medical record indicates that the veteran gave a history of 
coughing prior to his surgery in 1994 which increased in 
severity following his goiter surgery in 1994.  The physician 
diagnosed hacking cough with undetermined etiology, which the 
physician doubted was secondary to a pulmonary process.  

A May 1998 statement from Dr. Alan M. Gall, the veteran's 
private physician, indicates that a flexible 
nasopharyngolarynogoscopy examination was "entirely 
normal."  No conclusion as to the etiology of the veteran's 
chronic cough or hoarseness is contained in this statement. 

To reiterate, the current statutory provisions, which became 
effective as of October 1, 1997, stipulate, in pertinent 
part, that compensation shall be awarded for disability (or 
additional disability) incurred as a result of medical care 
furnished by VA, when the proximate cause of the impairment 
in question was "[c]arelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of [VA]....or [ ] an event not reasonably foreseeable...."  
In essence, the statute as currently enacted contemplates 
some manner of negligence or fault by VA.  After reviewing 
the medical evidence, the Board finds that the veteran's 
coughing is not shown to be the product of VA negligence or 
fault.  While VA medical records show that the veteran was 
informed that hoarseness may develop after surgery, the 
medical evidence does not indicate that his current cough or 
hoarseness is related to his surgery, or was not reasonably 
foreseeable.

The Board finds that the provisions of 38 U.S.C.A. § 1151 
(West 1991) that were in effect prior to October 1, 1997 are 
more favorable to his claim for benefits arising from his 
December 1993 biopsy and June 1994 surgery, and are 
accordingly the appropriate standard by which his case is to 
be considered.  See Karnas, supra.  These provisions, in 
fact, furnish the basis for the Board's finding that 
compensation pursuant to 38 U.S.C.A. § 1151 (West 1991) is 
not appropriate in this instance.  The medical evidence does 
not establish a link between the veteran's current chronic 
cough and hoarseness to the treatment he reviewed at the 
VAMC.  It is noted that the medical evidence from June 1994 
until March 1995 is silent for any complaints, treatment, or 
diagnosis of chronic cough or hoarseness.  

As there is no current medical evidence which shows that the 
veteran has any additional chronic cough or hoarseness 
disability or aggravation of such disability as a result of 
or caused by any VA treatment, the veteran's claim fails to 
show the required elements of a well-grounded claim.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995).  In fact, in a November 
1999 treatment summary, VA doctor noted the possibility that 
the veteran's breathing problems could be due to the presence 
of the tumor and/or the surgery to remove it; however, he 
concluded there were no findings of tracheal stenosis 
consistent with extrathoracic obstruction.  The Board has 
thoroughly reviewed the claims file, but finds no evidence of 
a plausible claim.  Since the veteran has not met his burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim for benefits 
under § 1151 for chronic cough and hoarseness is well 
grounded, it must be denied.

In this case, the evidence does not indicate that any 
evidence exists that has not already been associated with the 
claims folder.  The Board specifically notes that in order to 
advance a well-grounded claim on this issue, the veteran must 
present competent medical evidence showing some additional 
chronic cough or hoarseness disability has resulted from his 
VA treatment.


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a left knee disability, to include 
arthritis of the left knee, and the claim is hereby reopened.  

A claim for service connection for a left knee disability, to 
include arthritis of the left knee, is well grounded.  

As it is not well grounded, the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
additional hypertension disability resulting from a biopsy of 
a mediastinal mass or surgical resection of the thyroid and 
isthmus is denied. 

As it is not well grounded, the veteran's claim of 
entitlement to compensation pursuant to 38 U.S.C. § 1151 for 
additional chronic cough and hoarseness disability resulting 
from a biopsy of a mediastinal mass or surgical resection of 
the thyroid and isthmus is denied.


REMAND

As discussed above, the Board has found that the veteran's 
claim for service connection for a left knee disability, 
other than a scar as a residual of abscesses or sebaceous 
cysts, has been reopened.  In addition, the Board has 
determined that this claim is well grounded.  The claim is 
therefore remanded.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

Moreover, after a review of the record, to include the 
recently submitted new and material evidence, it is the 
decision of the Board that additional development of the 
evidence would be helpful.  The evidence shows that, while on 
active duty, the veteran apparently had abscesses or infected 
sebaceous cysts on his left knee, which were drained and 
curetted.  As a result, the veteran sustained a residual left 
knee scar that was 1/2 inch by 1/2 inch.  Post service medical 
records show that the veteran underwent arthroscopy of the 
left knee with left lateral retinacular release in November 
1993; however, the Board notes that service connection for 
residuals of the November 1993 arthroscopy has not been 
established.  An April 1994 VA treatment record notes that 
the veteran's left knee disability "could" be related to 
left knee scar.  However, the medical record does indicate 
whether a current disability could be related to either the 
scarring received on active duty or his nonservice connected 
surgical scars resulting from his arthroscopy.

 The Board feels that a VA examination would be probative to 
ascertain the etiology of the veteran's current left knee 
disability and to determine whether his left knee disability 
is secondarily related to his service connected left knee 
scar, is symptomatic of his left knee scar disability, or is 
not etiologically related to his service connected left knee 
scar.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for his left knee 
disability.  Upon receipt of any and all 
such names, and duly executed 
authorization for the release of medical 
records if appropriate, the RO should 
obtain legible copies of all clinical 
records compiled pursuant to that 
treatment, and associate those records 
with the veteran's claims folder.

2.  The veteran should then be accorded a 
VA orthopedic examination with an 
appropriate VA physician who has not 
examined the veteran previously.  The 
veteran's claims folder must be furnished 
to the examiner prior to his or her 
examination of the veteran, for review 
and referral.  The examiner should 
initially identify the nature of any left 
knee condition that is identified on 
examination.  The examiner should also 
give an opinion as to the relationship of 
any left knee condition and the veteran's 
service connected left knee scar resulted 
from the draining and curetting of the 
veteran's left knee abscesses or cysts 
during active duty.  

3.  The RO should advise the veteran and 
his representative that additional 
evidence may be submitted in support of 
the veteran's claim while the case is in 
remand status.  In addition, the RO 
should advise the veteran that failure to 
comply with requests made of him pursuant 
to this Remand may result in adverse 
action with regard to his claim, to 
include denial thereof.

5.  Upon completion of the foregoing, the 
RO should review the claim, and determine 
whether service connection for a back 
disability can now be granted.  The RO is 
to base its decisions on a review of all 
of the evidence of record, to include the 
evidence of record at the time the Board 
rendered its decision in November 1977, 
and the material submitted subsequent to 
that decision.  If the decision remains 
in whole or in part adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, as appropriate.  

6. The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board wishes to thank the RO in advance for its 
assistance in this matter and trusts that it will attend to 
this development in a timely manner.


The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.




		
	M. W. GREENSTREET
	Acting Member, Board of Veterans' Appeals






